 

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case Eu-ED

UNITED STATES DISTRICT CoURT DEC 1 0 2018
SOUTHERN DISTRICT ()F CALIFORI\IA

 

 

CLERK, U.S. DlSTRlCT COURT

 

 

 

UNITED sTATEs oF AMERiCA JUDGMENT IN y IGMMPNELR@L%'E°AL[‘,F§P§NT‘$
V_ (For Offenses Commi "‘ \"“W.,ibc. l, l§o/)
sARA ALCALA GARCIA (1)

Case Number: 3:18-CR-02198-GPC

Whitney Z. Bemstein
Defendant`s Attomey

 

REGISTRATIoN No. 68457-298

[] _

THE DEFENDANT:

[X] pleaded guilty to count(s) 1-2 Of the InfOI'matiOn.
was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Tit|e and Section / Nature of Offense Count
21:952, 960 - |mportation Of |\/lethamphetamine (Felony) 1

21:952, 960 - |mportation Of Heroin (Fe|ony) 2

The defendant is sentenced as provided in pages 2 through 4 of this judgment.

The sentence is imposed pursuant to the Sentencng Reforrn Act of 1984.

[l The defendant has been found not guilty on count(s)

 

[:] Count(s) dismissed on the motion of the United States.

 

g Assessment : $200.00 ($100 per count) - Waived

JVTA Assessment*: $

;Justice for Victims of Trafflcking Act of 201 5, Pub. L. No. 114-22.
>E Fine waived ij Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days orf any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed bj this

judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

December 6. 2018

Date of Imposition of Sentence \
7 /
@/Vé<§

HoN. GoNzALo P. CURIEL \`
UNITED STATES DISTRJCT JUDGE

3118-CR-02198-GPC

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: SARA ALCALA GARCIA (l) Judgment - Page 2 of 4

CASE NUMBER: 3: lS-CR-02198-GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

13 months and l day as to count l; 13 months and l day as to count 2 Terms to run concurrent.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

l:ll:|

[l The defendant is remanded to the custody of the United States Marshal.

[:l The defendant shall surrender to the United States Marshal for this district:
[l at A.M. on

 

 

E as notified by the United States Marshal.

E The defendant shall surrender for service of Sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
E as notified by the United States Marshal.

E as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on tO

at , with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-02198-

GPC

 

AO 2453 (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT; sARA ALCALA GARCIA (1) Judgment - Page 3 0f4
cAsE NUMBER; 3;18-cR-02198-GPC

Upon

SUPERVISED RELEASE

release from imprisonment, the defendant shall be on supervised release for a term of:

2 years on each count to run concurrently.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

F or offenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug

thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during Uhe

term of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future

substance abuse. (Check, ifapplicable.)

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Anal
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or
resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)

The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

€ StS

ysis

, et
she

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payrnents set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also

with any special conditions imposed.

l)
2)
3)
4)
5)

6)
7)

3)
9)

STANDARD CONDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation officer;

the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other family responsibilities;

the defendant shall work regularly at a lawful occupation. unless excused by the probation officer for schooling, training, or other accep
reasons;

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall not purchase. possess, use, distribute, or administer any controlled su
any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a fel
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any c

ll

12)

observed in plain view of the probation officer;
) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal r

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s comp
with such notification requirement

3:18-CR-02198-

comply

able

)Stal'lC€ OI`

Ol'ly,

)ntraband

the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of

acord or
iance

GPC

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: SARA ALCALA GARClA (l) Judgment - Page
CASE NUMBER: 3:18-CR-02198-GPC

SPECIAL CONDITIONS OF SUPERVISION

1. If deported, excluded or allowed to voluntarily return to country of origin, not reenter the HEited

States illegally and report to the probation officer within 24 hours of any reentry into the
States; supervision waived upon deportation, exclusion, or voluntary departure.

//

3:18-CR-02198-

4of4

ited

GPC

 

